Citation Nr: 0312270	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  91-22 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for a cerebrovascular accident as a result of left lower 
extremity fracture surgery performed at a VA medical facility 
in November 1994.

2.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability.

3.  Entitlement to special monthly compensation on account of 
the need for regular aid and attendance of another person.


REPRESENTATIVE

Appellant represented by:  Appellant's spouse acting as his 
agent.




WITNESS AT HEARING ON APPEAL

Appellant's spouse 


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from August 1955 to 
September 1961.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1994 rating decision 
by the St. Petersburg, Florida, Regional Office (RO), which 
denied a total rating based upon individual unemployability 
and entitlement to special monthly compensation on account of 
the need for regular aid and attendance of another person.  
An August 1994 RO hearing was held.  In February 1997 and 
August 2000, the Board, in part, remanded said appellate 
issues to the RO for additional evidentiary development.  

In a May 2001 decision, the Board denied said appellate 
issues.  However, the Board in November 2001 vacated that May 
2001 decision on the basis that appellant had filed a claim 
in April 2001 on an inextricably intertwined issue of 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for a 
cerebrovascular accident as a result of left lower extremity 
fracture surgery performed at a VA medical facility in 
November 1994.  Subsequently, the case was reassigned to the 
undersigned Board member.  During the pendency of the appeal, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§ 5100 et. seq. (West Supp. 2001)), became law.  

In January 2002, the Board remanded the case to the RO to 
readjudicate said appellate issues, consider the 
applicability of the Veterans Claims Assistance Act of 2000, 
and adjudicate that § 1151 benefits issue.  Appellant 
subsequently appealed a November 2002 RO determination (See 
November 2002 Supplemental Statement of the Case), which 
denied said § 1151 benefits issue.  Although it was pointed 
out in the "introduction" section of said vacated Board 
decision that appellant had raised the issue of entitlement 
to an earlier effective date for secondary service connection 
for a left femur fracture and it was referred to the RO for 
appropriate action, since it does not appear that the RO has 
developed this issue, it is again referred to the RO for 
appropriate action.  Kellar v. Brown, 6 Vet. App. 157 (1994).  

The case is now ready for final appellate determination on 
the issues listed on the title page.  


FINDINGS OF FACT

1.  Prior to the November 1994 VA hospitalization in 
question, appellant had received treatment for numerous 
conditions, including a demyelinating disease similar to, if 
not actually, multiple sclerosis, as well as associated 
psychiatric disorders, including anxiety disorder with 
delusional thinking and conversion disorder.  

2.  During November 1994 VA hospitalization, appellant 
underwent open reduction internal fixation for a left femoral 
fracture.  On the second postoperative day, he complained of 
left arm numbness and slurring of speech.  It was noted that 
evaluation of his symptoms was extremely difficult secondary 
to his multiple sclerosis.  A CT scan was performed and 
showed no evidence of stroke.  His symptoms resolved over the 
next couple of days and the remainder of his hospital course 
was uncomplicated.  A cerebrovascular accident was neither 
clinically reported nor diagnosed during that 
hospitalization.    

3.  VA medical opinion is to the effect that appellant did 
not have a cerebrovascular accident during the November 1994 
VA hospitalization in question.  

4.  There is no credible, competent evidence of record 
indicating that any cerebrovascular accident was a result of 
that November 1994 VA hospitalization.  

5.  Appellant has completed tenth grade.

6.  Appellant has had occupational experience primarily as a 
forklift operator.

7.  Appellant reportedly has not been gainfully employed 
since the late 1980's.  

8.  Appellant's service-connected disabilities are status 
post left knee arthroplasty, currently rated as 30 percent 
disabling; and residuals of a left femur fracture, currently 
rated as 10 percent disabling (for a combined 40 percent 
evaluation).  The 10 percent rating was granted effective 
July 1995.  Service connection was not in effect at the time 
of the November 1994 VA treatment.

9.  Appellant's service-connected disabilities are not of 
sufficient severity as would prevent him from engaging in 
some form of substantially gainful employment, such as of a 
relatively sedentary, nonstrenuous nature.  

10.  Appellant is not unable to engage in activities of daily 
living due to his service-connected left lower extremity 
disabilities, and does not require regular aid and assistance 
by another person to protect him from hazards or dangers 
incident to his daily environment based solely on said 
service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for a cerebrovascular accident as a result of 
left lower extremity fracture surgery performed at a VA 
medical facility in November 1994 have not been met.  38 
U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.358 (2002).  

2.  The criteria for a total rating for compensation purposes 
based upon individual unemployability have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.321, 3.341, 4.16 (2002).

3.  The criteria for entitlement to special monthly 
compensation based on the need for regular aid and attendance 
of another person have not been met.  38 U.S.C.A. §§ 1114, 
5107 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
2002) became law.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.  See 66 Fed. Reg. 45,620-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2002)).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5100 et. seq. (West 2002); see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  Thus, 
since appellant's claims at issue were obviously not final on 
November 9, 2000, it appears that Section 3 of the Veterans 
Claims Assistance Act of 2000, dealing with notice and duty 
to assist requirements, may not be applicable here.  

Even assuming arguendo, that Section 3 of the Veterans Claims 
Assistance Act of 2000 is applicable in the instant appeal, 
after reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  A comprehensive 
medical history, detailed clinical findings, and other 
relevant evidence with respect to the disabilities at issue 
over the years are documented in the voluminous claims 
folders.  There is no indication that there is any additional 
material evidence not of record that is available and which 
would alter the outcome.  

With respect to the § 1151 benefits claim, available 
hospitalization records pertaining to the November 1994 VA 
hospitalization in question were obtained, and VA medical 
opinion was rendered as to whether appellant in fact 
sustained a cerebrovascular accident during that 
hospitalization.  With respect to the other appellate issues, 
appropriate VA examinations were conducted, which provide a 
sufficiently detailed and comprehensive picture of the extent 
and severity of his service-connected left lower extremity 
disabilities, and adequately document the degree to which 
these impact upon his overall personal functioning.  
Furthermore, additional voluminous VA clinical records have 
been obtained, including pursuant to Board remands.  Private 
clinical records and Social Security Administration (SSA) 
medical records/determination records have been associated 
with the claims folders.  

Additionally, appellant was issued a Statement of the Case 
and Supplemental Statements of the Case, which included 
relevant laws and regulations, discussion of relevant 
clinical evidence, and a detailed explanation of the 
rationale for the adverse rating decisions.  Furthermore, the 
January 2002 Board remand and a February 2003 Supplemental 
Statement of the Case discussed the Veterans Claims 
Assistance Act of 2000 and its applicability.  Also, an 
October 2002 RO letter discussed the Veterans Claims 
Assistance Act of 2000 and informed appellant and his spouse 
what additional evidence or argument could be presented.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  See also an 
October 2002 Report of Contact form.  It does not appear that 
there are any other relevant medical records that exist and 
are available that should be obtained prior to deciding this 
case.  Thus, it is the Board's opinion that the duty to 
assist as contemplated by applicable provisions, including 
the Veterans Claims Assistance Act of 2000 to the extent it 
may apply, has been satisfied in this case.  


I.  Entitlement to § 1151 Benefits for a Cerebrovascular 
Accident as a Result of Left Lower Extremity Fracture Surgery 
Performed at a VA Medical Facility in November 1994.

It should be pointed out that 38 U.S.C.A. § 1151 was amended 
for claims filed on or after October 1, 1997.  See Pub. L. 
No. 104-204, § 422(a), 110 Stat. 2926 (1996).  Since 
appellant's § 1151 claim was filed after that date (See March 
2001 written statement from appellant's spouse, received by 
VA the following month), the amended 38 U.S.C.A. § 1151 
applies to this case.  See 38 U.S.C.A. § 1151 (West Supp. 
2002).  

The pertinent § 1151 precludes compensation in the absence of 
negligence or other fault on the part of VA, or an event not 
reasonably foreseeable.  The appropriate provisions state, in 
pertinent part, that where any veteran suffered an injury, or 
aggravation of an injury, as a result of VA hospitalization, 
medical, or surgical treatment, and such injury or 
aggravation results in additional disability, disability 
compensation shall be awarded in the same manner as if such 
disability, aggravation, were service-connected.  
Additionally, it is required that the proximate cause of the 
disability was (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA in furnishing hospital care, medical/surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151.  

38 C.F.R. § 3.358(c)(1) and (2) provide, in pertinent part:

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of...hospitalization, medical or 
surgical treatment..., the following 
considerations will govern:  (1) It will 
be necessary to show that the additional 
disability is actually the result of such 
disease or injury or an aggravation of an 
existing disease or injury and not merely 
coincidental therewith.  (2) The mere 
fact that aggravation occurred will not 
suffice to make the additional disability 
compensable in the absence of proof that 
it resulted from disease or injury or an 
aggravation of an existing disease or 
injury suffered as the result 
of...hospitalization, medical or surgical 
treatment,....

This § 1151 includes a fault or accident requirement, but 
does not alter the requirement that additional disability is 
"proximately due" to VA action/inaction.  As the Board will 
explain, exclusion from coverage under § 1151 for a 
cerebrovascular disability in the instant case is based on an 
absence of a causal link between VA treatment and additional 
cerebrovascular disability.  

Contentions by appellant and his spouse and testimonial 
evidence presented at an August 1994 RO hearing have been 
considered by the Board.  However, lay statements are not 
competent evidence with respect to medical causation; and 
appellant and his spouse are not qualified to offer medical 
opinion or diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

The clinical evidence as follows is representative of the 
voluminous evidence on file as it pertains to this § 1151 
benefits appellate issue.  The evidentiary record reveals 
that prior to the November 1994 VA hospitalization in 
question, appellant had received treatment for numerous 
conditions, including a demyelinating disease similar to, if 
not actually, multiple sclerosis, as well as associated 
psychiatric disorders, including anxiety disorder with 
delusional thinking and conversion disorder with symptoms of 
syncopal episodes.  See, for example, March and April 1988, 
December 1990, and March 1992 VA hospitalizations reports; 
and a May 1994 VA physician's written statement.  

Prior to the November 1994 VA hospitalization in question, it 
was noted that appellant's gait and balance were unsteady and 
weak, requiring him to utilize a walker in order to ambulate; 
that he had experienced dizziness and falls on occasion; that 
he was forgetful and confused regarding time and sequence; 
and that he was emotionally labile with frequently 
exaggerated responses.  August 1987 and March 1992 VA 
hospitalizations reports also noted a history of a childhood 
closed head injury due to a motor vehicular accident with 
two-day coma.  An August 1987 electroencephalographic study 
showed left-sided slowing during sleep, noted as possibly 
suggestive of a structural lesion most likely related to old 
head injury.  On that March 1992 VA hospitalization, deep 
tendon reflexes were present, with "3-4/5" strength in the 
left upper extremity.  On November-December 1993 VA 
hospitalization, appellant reportedly had fallen forward at a 
table at home with his eyes fully open and was unresponsive 
for about 20 minutes; and after becoming responsive, he was 
unable to move his upper and lower extremities for three 
hours.  An electroencephalographic study was normal.  MRI/MRA 
studies of the head revealed normal aging changes as well as 
areas of demyelization in the white matter, which were noted 
as could be consistent with multiple sclerosis.  It was also 
noted that the etiology of his "syncopal episodes" was 
unable to be medically clarified.  February and April 1994 
private hospitalization records revealed that appellant's 
left lower extremity was weaker than the right.  Multiple 
sclerosis was assessed.  An August 1994 VA clinical record 
indicated that according to a neurologist, chronic multiple 
sclerosis and multiple psychiatric disorders were most 
consistent with the clinical picture.  

November 1994 VA hospitalization records reveal that on 
November 9th admission, appellant reportedly "fell today on 
the way to the bathroom and developed immediate severe (L) 
thigh pain and deformity.  He has had progressive problems 
with balance over the past several years."  He was brought 
to the emergency room for evaluation.  His past medical 
history was noted as including multiple sclerosis, morbid 
obesity, and an April 1992 left total knee arthroplasty; and 
that he had been only minimally ambulatory, walking six to 
eight feet at a time using a walker.  He underwent an open 
reduction internal fixation for a left femoral fracture.  It 
was noted that he tolerated the surgical procedure well and 
was subsequently transferred back to the regular orthopedic 
floor.  On the second postoperative day, he was out of bed in 
a wheelchair and was taken downstairs by a family member.  On 
return, he complained of left arm numbness and slurring of 
speech.  It was noted that evaluation of his symptoms was 
"extremely difficult" secondary to his multiple sclerosis.  
A neurology consultation was obtained and a CT scan was 
performed, which "showed no evidence of stroke.  The 
patient's symptoms resolved over the next couple of days.  
The remainder of his hospital course was uncomplicated."  He 
was fitted with a leg brace and participated in physical 
therapy with left lower extremity "touch down" status 
weightbearing.  It was noted that due to his multiple 
sclerosis and obesity, physical therapy progressed slowly.  
Significantly, on November 30th evaluation during said 
hospitalization, he appeared alert and oriented, cranial 
nerves II-XII were grossly intact, left leg muscle strength 
was "4/5", and reflexes were "1+" and symmetric.  Prior to 
hospital discharge, no specific abnormalities were detected 
on neuropsychiatric evaluation and it was felt that his 
symptoms might possibly be functional with a secondary 
financial gain component.  Diagnosis was left supracondylar 
periprosthetic fracture.  Significantly, a cerebrovascular 
accident was neither clinically reported nor diagnosed.  

Appellant subsequently filed a claim for secondary service 
connection for a left femoral fracture, which was later 
awarded by an August 2000 Board decision.  

It is significant that an April 1995 VA clinical record and 
an April 1995 written statement from appellant made no 
mention of any cerebrovascular accident.  

A July 1995 VA examination for housebound status/permanent 
need for regular aid and attendance noted that appellant was 
permanently disabled due to multiple sclerosis and residuals 
of a cerebrovascular accident.  No opinion as to the etiology 
of the cerebrovascular accident was rendered.  

In a March 1996 written statement, appellant's spouse alleged 
that after the 1994 VA left femur fracture surgery, while 
appellant was in the recovery room, she observed that he 
could not use his left arm and had a garbled voice.  

A March 1997 private neurologist statement, in referring to 
appellant's medical history, reported that after 1994 
surgery, appellant "apparently had a dense hemiplegia that 
was attributable to either a stroke or exacerbation of his 
multiple sclerosis."  It is significant that the 
neurologist's clinical impression was probable multiple 
sclerosis, without residuals of a cerebrovascular accident 
assessed.  

April 1997 VA hospitalization records included diagnoses of 
severe multiple sclerosis and cerebrovascular accident with 
resultant left hemiparesis.  No opinion as to the etiology of 
the cerebrovascular accident was rendered.  

On June 21, 1997 VA orthopedic examination, appellant and his 
spouse provided a medical history.  It was noted apparently 
by history that appellant had sustained a stoke at the time 
of surgery for a left femur fracture, "which left him 
paralyzed on the left side of his body and also affected his 
speech."  The impression included "patient also sustained a 
stroke during open reduction and internal fixation of a 
supracondylar femur fracture that occurred as a result of the 
left knee buckling under him."  However, in a subsequent 
October 1997 medical opinion, the same examiner explained 
that during the November 1994 VA hospitalization in question, 

the patient did not have any evidence of 
left-sided hemiparesis or evidence of 
stroke...as was stated on the initial 
compensation and pension evaluation of 
6/21/97.  To the contrary, there is a 
statement that muscle strength was 4/5 in 
the left leg upon admission to the 
geriatric service on November 30, 1994.  
Based on review of his records, it is 
unclear to me at what point the patient 
developed hemiparesis on the left side.  
I therefore, do not feel that the 
patient's stroke/ left-sided hemiparesis 
is directly related to the surgery for 
his femur fracture, as was stated in the 
previous dictation.  Instead, I feel that 
this is an unrelated event. 

The October 1997 VA medical opinion is overwhelmingly 
negative evidence on this question of causation of the 
cerebrovascular accident and has not been rebutted by any 
specific competent clinical evidence.  As the United States 
Court of Appeals for Veterans Claims (Court) stated in Smith 
v. Derwinski, 1 Vet. App. 235, 237 (1991), "[d]etermination 
of credibility is a function for the BVA."

In short, there is no credible, competent evidence indicating 
that appellant sustained a cerebrovascular accident during 
the November 1994 VA hospitalization in question.  It is very 
significant that although a cerebrovascular accident 
apparently was medically suspected since a CT scan was 
performed two days after the left femoral fracture surgery on 
the basis of his complaints of left arm numbness and slurring 
of speech, it was noted in that November 1994 VA 
hospitalization report that evaluation of his symptoms was 
"extremely difficult" due to his multiple sclerosis.  
Moreover, the CT scan showed no evidence of stroke; symptoms 
were clinically noted to have resolved after a couple of 
days; subsequent neurologic evaluation during that 
hospitalization did not indicate any symptoms consistent with 
a cerebrovascular accident; and a cerebrovascular accident 
was not in fact diagnosed during that hospitalization.  

Although certain subsequent clinical records, including a 
December 1997 VA neurologic examination report and 1999-2001 
VA hospitalization records, include history or diagnoses of a 
cerebrovascular accident in 1994, status post femur surgery 
with residual left-sided paralysis, such diagnoses appear 
based on unsubstantiated medical history apparently provided 
during such examination/treatment.  Even assuming that an 
unsubstantiated medical history of a cerebrovascular accident 
sustained during the November 1994 VA hospitalization in 
question was recorded by a physician, unenhanced by any 
additional medical comment, that recorded history would not 
constitute "competent medical evidence."  See LeShore v. 
Brown, 8 Vet. App. 406 (1995).  A bare transcription of a lay 
history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  Thus, the diagnoses based upon 
unsubstantiated medical history of a cerebrovascular accident 
during the November 1994 VA hospitalization in question are 
of no probative value.  Swann v. Brown,  5 Vet. App. 229 
(1993).  

Alternatively, even assuming merely for sake of argument that 
appellant sustained a cerebrovascular accident during that 
November 1994 hospitalization, there is no credible, 
competent evidence indicating that a cerebrovascular accident 
was proximately due to VA carelessness, negligence, lack of 
proper skill, error in judgment, or an event not reasonably 
foreseeable.  

Accordingly, the Board considers the negative evidence to 
have far greater probative value than any positive evidence, 
with respect to this cerebrovascular accident disability 
§ 1151 claim; and, therefore, that claim is denied.  38 
U.S.C.A. § 1151.  


II.  A Total Rating Based Upon Individual Unemployability and 
Special Monthly Compensation - Aid and Attendance 

The Board has reviewed the entire evidentiary record 
consisting of several volumes, including the medical history 
and clinical findings over the years.  The medical evidence 
discussed previously in this Board decision will not be 
repeated, except to the extent necessary.  The clinical 
evidence as follows is representative of the voluminous 
evidence on file as it pertains to these total rating and 
special monthly compensation appellate issues.  

The evidentiary record reveals that in the early 1990's, 
appellant's gait and balance were unsteady and weak, 
requiring him to utilize a walker in order to ambulate.  
However, he had received treatment for numerous conditions 
other than the service-connected left lower extremity 
disabilities, including for demyelinating disease/multiple 
sclerosis, as well as associated psychiatric disorders 
(anxiety disorder with delusional thinking and conversion 
disorder with symptoms of syncopal episodes).  VA clinical 
records also reveal that in August 1991, a partial left 
meniscectomy was performed for advanced degenerative 
arthritis and he underwent a total knee arthroplasty in April 
1992.  On April 1992 VA examination, x-rays of the prosthetic 
left knee showed excellent alignment.  It was reported that 
he had been unemployed since 1989 when, after 15 years 
working as a forklift operator, he was fired because "I 
couldn't walk up and down fast enough."  However, after that 
April 1992 left knee surgical procedure, SSA clinical records 
and disability determination records dated in 1992 revealed 
that appellant was considered disabled under SSA laws and 
regulations beginning in the early 1990's due to left knee 
total arthroplasty in addition to left lower extremity 
peripheral neuropathy with muscle atrophy, dizziness, and a 
nervous condition.  An associated November 1992 private 
clinical record noted that the left lower extremity had 
decreased muscle strength and abnormal sensation; that he had 
marked difficulty rising from a chair due to left leg 
weakness as well as dizziness; that he had a shuffling gait 
and required a walker; and that he appeared slightly anxious 
and depressed.  

In a June 1993 employment statement, appellant reported that 
he had completed 10th grade and had been employed full-time 
as a forklift operator from 1975 to 1990 with 2 and a half 
years time lost due to illness.  He alleged that he was 
unable to ambulate without a walker and experienced memory 
loss, disorientation, and brain damage.  It is highly 
significant that he listed his knee and mental conditions as 
the disabilities that prevented substantially gainful 
employment.  However, it is reiterated that in determining 
entitlement to a total disability rating based on individual 
unemployability, only his service-connected disabilities may 
be considered.  

On October 1993 VA orthopedic examination, appellant 
complained of left knee pain and weakness.  It was noted that 
medical evaluations on several occasions had indicated that 
his problems might be largely psychological.  Clinically, the 
left knee had 15-90 degrees ranges of motion and "3/5" 
muscle strength.  X-rays of the prosthetic left knee showed 
excellent position without loosening.  Significantly, the 
examiner stated that he was unable to explain the appellant's 
problems with left knee weakness and pain.  An October 1993 
VA clinical record noted that appellant reportedly had been 
unable to walk since his left leg surgery.  The assessment 
was suspected hysteria as the etiology of his left lower 
extremity weakness.  

In 1994 Home Healthcare records covering the period from 
December 1993 to February 1994, it was reported that 
appellant's gait and balance were unsteady and weak, 
requiring assistance with a walker in order to ambulate.  He 
was forgetful and confused regarding time and sequence, and 
was emotionally labile with frequently exaggerated responses.  
He complained of severe pain in the lower left extremity upon 
manipulation and weight bearing, and had poor muscle 
coordination and strength in the lower and upper extremities.  
It was noted that he was unable to perform activities of 
daily living, including taking medications, due to 
forgetfulness/confusion; and that he required 24-hours daily 
supervision.  Significantly, it was noted that he had 
possible hysteric conversion resulting in severe left lower 
extremity functional loss.   

In a May 1994 written statement, a Medical Director of the VA 
Hospital-Based Home Care Program reported that appellant had 
a demyelinating disease similar to, if not actually, multiple 
sclerosis, as well as serious psychiatric disorders 
associated with this.  The Medical Director opined that 
appellant was totally and permanently disabled as a result of 
these chronic, progressive disorders.  A May 1994 written 
statement from a home health aide reported that she provided 
"total assistance" with appellant's daily personal care and 
hygiene; that she worked at his home three times a week for 
1-2 hours as needed; that she assisted "totally" with 
shower or bed bath; that she shaved and shampooed him, 
assisted with oral hygiene, fixed lunch, and assisted with 
dressing/undressing and skin care; and that she changed bed 
linens usually daily due to bowel incontinence.  
Additionally, appellant needed assistance when ambulating and 
utilized a walker when he left the house or used the 
bathroom.  Significantly, neither statement mentioned 
appellant's service-connected left lower extremity 
disabilities.

During an August 1994 RO hearing, appellant's spouse 
testified that appellant had no use of his left leg and had 
pain on passive movement; that due to multiple sclerosis, he 
had visual problems and had loss of control of motor skills; 
and that he was unable to dress himself.

In November 1994, the veteran fell and fractured the left 
femur.  He underwent an open reduction internal fixation for 
a left femoral fracture.  

On July 1995 VA examination for housebound status/permanent 
need for regular aid and attendance, it was noted that 
appellant had total paresis of the left arm; that he used the 
right arm for limited activity of hygiene; that he could not 
dress himself; that he had left leg paresis, pain in the 
lower extremities, and could not walk or transfer from his 
wheelchair; that he had mild dysarthria; and that he required 
a wheelchair for locomotion and left his house only for 
medical reasons.  Although multiple sclerosis, 
cerebrovascular accident, and a fractured left femur were 
diagnosed, it is very significant that the examiner opined 
that appellant was permanently disabled due to multiple 
sclerosis and a cerebrovascular accident and required the 
daily personal health care services of a skilled provider, 
without which appellant would require hospital, nursing home, 
or other institutional care.  

VA clinical records indicated that in February 1996, 
appellant had a hard, firm mass in the medial side of the 
left knee and complaints of severe pain.  In April 1996, he 
underwent removal of the blade plate tip due to painful 
hardware of the left knee, with much improvement of knee pain 
subsequently reported.

On June 1996 VA orthopedic examination, appellant was on a 
stretcher and his companion stated that appellant was unable 
to ambulate due to left knee pain.  Clinically, appellant 
complained of pain with even light touch over the knee.  He 
tensed the quadriceps muscle at any touching of the knee.  
The examiner stated that  appellant "keeps the quadriceps 
muscle tense and does not appear to be in pain when he does 
so, even after the hand is removed from the knee."  Varus 
and valgus stress on the knee produced approximately 1/2 cm. 
opening on the lateral side with varus stress.  The medial 
side was stable.  Knee flexion was to 45 degrees with 
complaints of pain.  It was noted that appellant was 
difficult to examine as he did not cooperate well with 
questions.  X-rays of the left knee showed a well-cemented, 
total knee arthroplasty tibial component and a porous end-
growth femoral component.  These components were well-
positioned without evidence of loosening.  A blade plate and 
screws/wires were in place and well-fixed and the fracture 
appeared healed.  The impression was that a portion of 
appellant's knee pain might be of a psychological nature and 
somewhat exaggerated.  

Private medical records dated in early 1997 indicated that 
appellant was demented, and was lying on a stretcher.  He had 
"exquisite" pain to light touch of the skin over the medial 
aspect of the knee.  Knee motion was 0 to 80 degrees with 
good ligamentous stability.  On another evaluation, he was 
described as disoriented and confused.  He could answer some 
simple questions and follow some commands, but only 
intermittently and in a confused fashion.  Significant 
dementia, dysarthria, dysphagia, and visual impairment were 
noted.  He had a dense left hemiplegia with mild paresis of 
his right lower extremity and diffuse spasticity of the left 
upper and lower extremities.  His left knee and femur were 
extremely tender.  He could not stand or walk.  

On June 1997 VA orthopedic examination, appellant's 
complaints included left knee pain.  It was noted that he was 
unable to ambulate due to a stroke and that he had total loss 
of function of the left upper and lower extremities.  
Clinically, there was no active left knee flexion or 
extension or active motor function in the left upper and 
lower extremities.  The knee was stable, and passive flexion 
was from 0 to 45 degrees.  X-rays revealed a well-positioned 
left total knee arthroplasty and well-healed left femur 
fracture.  The impression was well-positioned left total knee 
arthroplasty with continued pain.  Significantly, the 
examiner opined that appellant had no use of the left upper 
and lower extremities secondary to a stroke and that he was 
totally and permanently disabled secondary to the stroke.

Numerous subsequent VA clinical records primarily pertain to 
disabilities for which service connection is not in effect, 
including multiple sclerosis, neurogenic bladder, and 
pneumonia.  


A.  A Total Rating Based Upon Individual Unemployability

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Service connection is in effect for left knee arthroplasty, 
currently rated as 30 percent disabling, and residuals of a 
left femur fracture, currently rated as 10 percent disabling.  
Thus, the service-connected disabilities are presently 
considered a combined 40 percent disabling.  See 38 C.F.R. 
§ 4.25 (2002) Combined Ratings Table.  Since the service-
connected disabilities are currently considered a combined 
40 percent disabling, appellant does not meet the eligibility 
percentage standards set forth in 38 C.F.R. § 4.16(a) for 
assignment of a total disability rating based on individual 
unemployability.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

A total disability rating is based primarily on the average 
impairment of earning capacity, that is, upon the economic or 
industrial handicap which must be overcome and not from 
individual success in overcoming it.  However, full 
consideration must be given to unusual physical or mental 
effects in individual cases, to particular effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability, and to the effect of 
combinations of disability.  A total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 4.15.  

Although appellant does not meet the percentage standards set 
forth above, an extraschedular consideration may be 
applicable, in the event he is unemployable by reason of 
service-connected disabilities.  38 C.F.R. § 4.16(b).  

There is no competent, credible evidence indicating that the 
appellant has been medically ordered to refrain from 
performing all forms of gainful employment consistent with 
his educational and occupational background, based solely on 
the service-connected left lower extremity disabilities.  The 
evidence does not show that the service-connected left lower 
extremity disabilities, either singularly or in combination 
with each other, preclude positions he is capable of working 
in, such as relatively sedentary, nonstrenuous occupations.  
It is necessary that when considering solely the service-
connected disabilities, there exists no employment which he 
is capable of performing were it offered to him.  In Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court held 
that:

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is a recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.

It is the Board's opinion that the negative evidence 
outweighs any positive evidence as to whether the appellant's 
service-connected left lower extremity disabilities preclude 
substantially gainful employment, for the foregoing reasons.  
Again, the competent, credible evidence does not support the 
proposition that he is, in fact, unemployable due solely to 
service-connected disabilities.  Even appellant's own June 
1993 employment statement conceded that his mental condition 
at least in part precluded employability.  The appellant 
reportedly has a 10th grade education, received training as a 
cook during military service, and last worked as a forklift 
operator in the late 1980's.  The service-connected left 
lower extremity disabilities, while limiting his employment 
options to some extent, would not prevent relatively 
sedentary, nonstrenuous industrial activities, such as those 
not requiring a substantial degree of ambulation.  The left 
femur fracture has been radiographically shown to be well-
healed and the prosthetic left knee components have been 
radiographically shown to be well-positioned without evidence 
of loosening.  Although he has left knee pain complaints, at 
least part of the pain has been medically attributed to 
disorders for which service connection is not in effect.  His 
inability to ambulate has also been medically attributed to 
disorders for which service connection is not in effect.  

The evidence does not show that the service-connected left 
lower extremity disabilities, either singularly or in 
combination with each other, present such an unusual or 
exceptional disability picture with related factors as marked 
interference with all forms of substantially gainful 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards, as is required for extraschedular consideration.  
38 C.F.R. § 4.16(b).  Rather, the clinical evidence is 
overwhelmingly negative and clearly reveals that appellant 
has numerous, seriously disabling disorders for which service 
connection is not in effect (including multiple sclerosis and 
mental disabilities with manifestations such as loss of 
balance, weakness, dementia, and other serious dysfunctions), 
which have been medically described by private and VA 
physicians as rendering appellant totally and permanently 
disabled.  See, for example, SSA clinical records/disability 
determination records, May 1994 VA written statement, and 
July 1995 and June 1997 VA examinations reports.  Again, it 
should be emphasized that non-service-connected disabilities 
may not be considered in determining the issue of entitlement 
to a total rating, since such entitlement is based solely 
upon service-connected disabilities.  For the foregoing 
reasons, a total rating based on individual unemployability 
is not warranted.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16(b).  




B.  Special Monthly Compensation - Aid and Attendance

Special monthly compensation is payable to individuals who 
are so helpless as a result of service-connected disability 
that they are in need of the regular aid and attendance of 
another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b)(3).  Determinations as to need for aid and 
attendance must be based on actual requirements of personal 
assistance from others.  In making such determinations, 
consideration is given to such conditions as:  Inability of 
claimant to dress or undress himself/herself or to keep 
himself/herself ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which, by reason of the particular disability, 
cannot be done without aid; inability of claimant to feed 
himself/herself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to 
his/her daily environment.  "Bedridden" will be a proper 
basis for the determination and is defined as that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  It is not required that all 
of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his/her condition as 
a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352(a).  

It is reiterated that service connection is only in effect 
for left knee arthroplasty and residuals of a left femur 
fracture.  Appellant's numerous other seriously disabling 
conditions, for which service connection is not in effect, 
include multiple sclerosis and mental disorders.  However, 
the non-service-connected disabilities may not be considered 
in deciding this appellate issue.  See 38 U.S.C.A. § 1114(l).  

The evidentiary record clearly indicates that appellant is 
unable to perform the activities of daily living due to his 
non-service-connected disorders, including multiple 
sclerosis.  See, for example, May 1994 medical statements, 
stating that appellant was totally and permanently disabled 
as a result of multiple sclerosis and serious psychiatric 
disorders and that he required total assistance with daily 
personal care and hygiene.  On July 1995 VA examination for 
housebound status/permanent need for regular aid and 
attendance, it was noted that appellant had total paresis of 
the left arm; that he used the right arm for limited activity 
of hygiene; that he could not dress himself; that he had left 
leg paresis, pain in the lower extremities, and could not 
walk or transfer from his wheelchair; that he had mild 
dysarthria; and that he required a wheelchair for locomotion 
and left his house only for medical reasons.  The examiner 
opined that appellant was permanently disabled due to 
multiple sclerosis and a cerebrovascular accident and 
required the daily personal health care services of a skilled 
provider, without which appellant would require hospital, 
nursing home, or other institutional care.  Private medical 
records dated in early 1997 indicated that appellant was 
demented, and was lying on a stretcher.  The clinical 
evidence reveals that he was unable to walk or stand, could 
not dress himself, and needed the assistance of a caregiver 
with medications, due to forgetfulness and confusion.  On 
June 1997 VA examination, the examiner unequivocally stated 
that appellant had no use of the left upper or lower 
extremities secondary to a cerebrovascular accident.

It is reiterated that the service-connected left femur 
fracture has been radiographically shown to be well-healed 
and the prosthetic left knee components have been 
radiographically shown to be well-positioned without evidence 
of loosening.  Although appellant has left knee pain 
complaints, at least part of the pain has been medically 
attributed to disorders for which service connection is not 
in effect.  His inability to ambulate has also been medically 
attributed to disorders for which service connection is not 
in effect.  Rather, the clinical evidence is overwhelmingly 
negative and clearly reveals that appellant has numerous, 
seriously disabling disorders for which service connection is 
not in effect (including multiple sclerosis and mental 
disabilities with manifestations such as loss of balance, 
weakness, dementia, and other serious dysfunctions), which 
have been medically described by private and VA physicians as 
rendering appellant totally and permanently disabled.  See, 
for example, SSA clinical records/disability determination 
records, May 1994 VA written statement, and July 1995 and 
June 1997 VA examinations reports.  As the Court explained in 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990), "[b]y 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility."  

Again, it should be emphasized that non-service-connected 
disabilities may not be considered in determining the issue 
of entitlement to special monthly compensation benefits, 
since such entitlement is based solely upon service-connected 
disabilities.  For the foregoing reasons, entitlement to 
special monthly compensation on account of the need for 
regular aid and attendance of another person is not 
warranted.  38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b)(3), 
3.352(a).  


ORDER

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for a 
cerebrovascular accident as a result of left lower extremity 
fracture surgery performed at a VA medical facility in 
November 1994, a total rating based upon individual 
unemployability, and special monthly compensation on account 
of the need for regular aid and attendance of another person 
are denied.  The appeal is denied in its entirety.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

